United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 October 22, 2003

                                                          Charles R. Fulbruge III
                            No. 03-50042                          Clerk
                        Conference Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

PAUL GRAY, also known as “Paul,” also known as Travis Knight,

                                     Defendant-Appellant.
                        --------------------
           Appeal from the United States District Court
                 for the Western District of Texas
                      USDC No. EP-01-CR-418-7
                        --------------------

Before KING, Chief Judge, and JOLLY and STEWART, Circuit Judges.

PER CURIAM:*

     Counsel appointed to represent Paul Gray has filed a

motion to withdraw and a brief pursuant to Anders v. California,

386 U.S. 738, 744 (1967).   Gray has not filed a response.

Our independent review of the brief and the record discloses

no nonfrivolous issue in this direct appeal.   Accordingly, the

motion for leave to withdraw is GRANTED, counsel is excused from

further responsibilities herein, and the APPEAL IS DISMISSED.

See 5TH CIR. R. 42.2.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.